Sub-Item 77O DREYFUS AMT-FREE MUNICIPAL BOND FUND On January 16, 2015, Dreyfus AMT-Free Municipal Bond Fund, a series of Dreyfus Municipal Funds, Inc. (the "Fund"), purchased 3,000 5.00% Subseries 2015A-1 Term Bonds due November 15, 2040 issued by the Metropolitan Transportation Authority (CUSIP NO. 59259Y3P2) (the "Bonds") at a purchase price of $117.916 per Bond, including underwriter compensation of 0.50%. The Bonds were purchased from J.P. Morgan Securities, LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Bank of America Merrill Lynch Barclays Capital Inc. BNY Mellon Capital Markets, LLC Cabrera Capital Markets, LLC CastleOak Securities, L.P. Citigroup Inc. Duncan-Williams, Inc. Estrada Hinojosa & Company, Inc. Fidelity Capital Markets Goldman, Sachs, & Co. J.P. Morgan Securities LLC Janney Montgomery Scott, LLC Jefferies LLC KeyBanc Capital Markets, Inc. Loop Capital Markets, LLC M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley & Co. LLC Oppenheimer & Co., Inc. Piper Jaffray & Co. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets LLC Rice Financial Products Company Roosevelt & Cross Inc. Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on May 4, 2015. These materials include additional information about the terms of the transaction.
